DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krantz et al. (U.S. 5,730,623) in view of Khemakhem et al. (U.S. 6,575,786).
With respect to claim 1, Krantz discloses an electrical plug connector (Fig. 1) for a coaxial cable (1, Fig. 9), the coaxial cable including an internal conductor (2, Fig. 9) and a first shielding conductor (4, Fig. 9) surrounding the internal conductor and extending coaxially with the internal conductor, the electrical plug connector comprising: a connector body (see Fig. 1), which includes an internal conductor contact element (11, Fig. 1) to contact the internal conductor (end portion 26 of the portion of the internal conductor contact element 11 is seen to contact the internal conductor of the cable) and an internal shield contact element (see structures 15, 30, and 37 in Fig. 1; specifically structure 15) configured to contact the first shielding conductor, wherein the internal conductor contact element and the internal shield contact element, in a mounted condition of the plug connector are arranged separate from each other in an axial direction (the “internal conductor element” and the “internal shield contact element” all have different locations in a lateral, or axial, direction, thus they are seen to be “separate” in an axial direction), so that the internal conductor contact element and the internal shield contact element are partially overlapping, the internal conductor contact element having a region of overlap in a radial direction with the internal shield contact element and having a region of no overlap in the radial direction with the internal shield 
The Examiner notes that since the crimping ferrule (49, Fig. 1) is to secure to the second shielding conductor (6, Fig. 9), it is seen that the maximum diameter of the connector body would be equal to the diameter of cable jacket (7, Fig. 9) of the wire.
[AltContent: connector]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    261
    838
    media_image1.png
    Greyscale

[AltContent: textbox (Region of Non-Overlap
(Just the internal conductor contact element))][AltContent: textbox (Region of Overlap
(Internal conductor contact element overlaps with internal shield contact element))]



Figure 1: Annotated Fig. 1 of Frantz

Krantz, however, fails to disclose that the internal conductor contact element is configured as a socket with a spring contact integrated therein.
Khemakhem, on the other hand, is an example within the art that teaches a triaxial cable connector (100, Fig. 1) having a center conductor (112, Figs. 1 and 3) that is configured as a socket (see Fig. 3) with a spring contact integrated therein (see the individual tines in Figs. 17 and 20 that would provide a spring force for the socket).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the internal conductor contact element of Krantz, with the teachings of Khemakhem, as to be configured as a socket with a spring contact integrated therein, so as to effectively mate with a male pin-type contact of a corresponding triaxial cable connector.
With respect to claim 3, Krantz discloses the plug connector as claimed in claim 1, wherein the connector body includes a ring-shaped insulating element (23, Fig. 1) configured for pushing onto an internal shield/internal conductor insulation of the cable for an electrical insulation between the internal conductor contact element and the internal shield contact element (see col. 3, line 60 – col. 4, line 2).
With respect to claim 4, Krantz discloses the plug connector as claimed in claim 3, wherein the cable optionally includes the second shielding conductor and wherein the connector body optionally includes the external shield contact element and an insulating element (40, Fig. 1) configured for pushing onto an external shield/internal shield insulation of the cable for an electrical insulation between the optional internal shield contact element and the optional external shield contact element (see col. 4, lines 28-32).
With respect to claim 5, Krantz discloses the plug connector as claimed in claim 4, wherein the internal conductor contact element, the internal shield contact element, optionally the external shield contact element, the ring-shaped insulating element, and the insulating element are configured for mutual engaging such that in the mounted condition a shield-tight design of the plug connector is realized (see Fig. 1).
With respect to claim 7, Krantz discloses the plug connector as claimed in claim 4, wherein the insulating element include an interlock mechanism (43/44/45, Fig. 1) for the plug connector.
With respect to claim 8, Krantz discloses the plug connector as claimed in claim 4, wherein the internal conductor contact element, the internal shield contact element, optionally the external shield contact element, the ring-shaped insulating element, and the insulating element are configured as a premounted unit (see Fig. 1) configured for pushing onto one end of the cable (see Fig. 9) that is stripped of insulation for a portion.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krantz et al. (U.S. 5,730,623) in view of Khemakhem et al. (U.S. 6,575,786), and further in view of Dang (U.S. 8,007,319).
With respect to claim 6, the combined teachings of Krantz and Khemakhem fail to disclose that the internal conductor contact element, the internal shield contact element, optionally the external shield contact element, the ring-shaped insulating element, and the insulating element include mutually engaging tongue and groove elements to realize a rotation locking of the plug connector in an axial direction.
Dang, on the other hand, is an example within the art that teaches a connector (Figs. 1-6) having multiple interconnected parts (40 and 45, Figs. 1-6) and wherein the adjacent parts can utilize tongue and groove features as a means of interlocking as to prevent rotation between the parts (see col. 4, lines 38-45).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the internal conductor contact element, the internal shield contact element, the external shield contact element, the ring-shaped insulating element, and the insulating element of Krantz, with the teachings of Dang, as to have mutually engaging tongue and groove elements to realize a rotation locking of the plug connector in an axial direction, so as to prevent the components of the connector from rotating relative to one another and interfering with the electrical connection to the wire.
Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 11, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a second shielding conductor surrounding the first shielding conductor, an external shield contact element configured to contact the second shielding conductor, and wherein the internal conductor contact element, the internal shield contact element, and the external shield contact element, in a mounted configuration of the plug connector, are arranged separate from each other in an axial direction so that the external shield contact element is non-overlapping in a radial direction with the internal conductor contact element and the internal shield contact element, while the internal conductor contact element and the internal shield contact element are partially overlapping, the internal conductor contact element having a region of overlap in a radial direction with the internal shield contact element and having a region of no overlap in a radial direction with the internal shield contact element, and in combination with all other elements of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 9, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of a mating piece which is contactable on a circuit board, wherein the mating piece includes an external shield housing with a spring contact element configured for contacting the external shield contact element as well as an internal shield housing with a spring contact element configured for contacting the internal shield contact element.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
With respect to claim 1, the Applicant argues that “the ‘intermediate contact’ consists of three parts (cf. Krantz, col. 3, 1.52-56), namely (1) the ‘intermediate contact screen attachment member 15’, (2) the ‘intermediate contact contacting member 30’, and (3) the ‘hood 37.’ The ‘intermediate contact screen attachment member 15’ is a continuation of the triax cable intermediate screen 4 (as shown in Fig. 9 of Krantz). A conductive connection is established between this ‘intermediate contact screen attachment member 15’ and the ‘intermediate contact contacting member 30’ by a ‘forward spring element 17,’ which consists of at least two ‘tines 18’ (cf. col. 3,1. 60/61 of Krantz).” The Examiner agrees. 
However, despite the internal shield contact element being comprised of the structures 15, 30, and 37 (as defined by their electrical conductivity relationship), the Examiner asserts that Krantz still anticipates “the internal conductor contact element and the internal shield contact element are partially overlapping, the internal conductor contact element having a region of overlap in a radial direction with the internal shield contact element and having a region of no overlap in the radial direction with the internal shield contact element” as recited in claim 1. As can be seen from annotated Fig. 1, above, the location of the internal conductor contact element overlaps with the structures comprising the internal shield contact element. However, past the end of the internal conductor contact element exists a region where there is no overlap and only the structures of the internal shield contact element remain. The Applicant argues that “the alleged ‘internal conductor contact element’ of Krantz is overlapped over its entire length by the alleged ‘internal shield contact element’ of Krantz.” While this is true, the Examiner asserts that the claim language is not specific enough to preclude this. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 7/27/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833